Citation Nr: 1029111	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  03-22 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than April 12, 2001, for 
the assignment of a 100 percent evaluation of posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, in part, assigned a 100 percent evaluation under 
the provisions of 38 C.F.R. § 4.29 for hospitalization, effective 
from January 20, 2001, and an increased evaluation to 70 percent 
for PTSD from May 1, 2001.  A subsequent rating decision in March 
2003, assigned a 100 percent schedular rating for PTSD, effective 
from April 12, 2001, the date of receipt of the Veteran's claim.

In September 2005, the Board denied the claim for an effective 
date earlier than April 12, 2001 for the assignment of a 100 
percent schedular rating for PTSD, and the Veteran appealed to 
the United States Court of Appeals for Veterans Claims (Court).  
In February 2006, the Court granted a Joint Motion for Remand 
(JMR) and vacated the September 2005 Board decision.  In April 
2006, the Board remanded the appeal for additional development 
consistent with the instructions in the JMR.

In February 2007, the Board promulgated a decision which again 
denied an effective date earlier than April 12, 2001 for the 
assignment of a 100 percent schedular rating for PTSD, and the 
Veteran appealed to the Court.  In December 2007, pursuant to a 
JMR, the Court vacated the Board's February 2007 decision and 
remanded the matter to the Board.  The Board remanded the appeal 
in March 2008, for additional development consistent with the 
instructions in the JMR.  In December 2008, the Board again 
denied an effective date earlier than April 12, 2001 for the 
assignment of a 100 percent schedular rating for PTSD, and the 
Veteran appealed to the Court.  In August 2009, pursuant to a 
JMR, the Court vacated the Board's December 2008 decision and 
remanded the matter to the Board.  The Board remanded the appeal 
once again in October 2009, for additional development consistent 
with the instructions of the JMR.  

The Veteran's representative then submitted a Motion to Vacate 
the October 2009 remand on the grounds that he had not been 
notified that he had 90 days to submit additional evidence and 
argument subsequent to the transfer of the record back to the 
Board.  See 38 C.F.R. § 20.1304 (2009).  He also indicated that 
the VA treatment records sought in the Board's October 2009 
remand were in his possession and would be made available to the 
Board.  In March 2010, he submitted these additional records, 
along with an appropriate waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c) (any pertinent evidence accepted directly at the 
Board must be referred to the agency of original jurisdiction 
(AOJ) for initial review unless this procedural right is waived 
by the appellant).  The Board vacated the October 2009 remand in 
April 2010.  


FINDINGS OF FACT

1.  The Veteran did not perfect an appeal from the March 1998 
rating decision that granted service connection for PTSD and 
assigned a 50 percent evaluation, effective from June 30, 1997, 
the date of receipt of claim.

2.  A formal claim for a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29, and an increased rating for PTSD 
was received on April 12, 2001.

3.  A temporary total evaluation based on hospitalization for 
treatment of PTSD between January 20, 2001, and April 30, 2001, 
under the provisions of 38 C.F.R. § 4.29, was granted by the RO 
in December 2001.

4.  A 100 percent schedular evaluation for PTSD was granted by 
the RO in a March 2003 rating decision, effective from April 12, 
2001. 

5.  Within the one year period prior to January 20, 2001, there 
is no persuasive medical evidence that the Veteran's PTSD was of 
such severity as to produce total social and industrial 
inadaptability.

6.  An informal claim indicating intent to seek an increased 
rating for PTSD was not submitted between March 1998 and April 
2001.

7. The earliest effective date for the establishment of 100 
percent schedular evaluation for PTSD is April 12, 2001, the date 
of receipt of claim.


CONCLUSION OF LAW

An effective date earlier than April 12, 2001, for the assignment 
of a 100 percent schedular evaluation for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5101, 5102, 5103, 5103A, 5107, 5110(a) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1(p)(r), 3.155, 3.159, 
3.400(o)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in August 2001 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).

In addition, the Board observes that with regard to the Veteran's 
initial claim for an increased evaluation for PTSD, pursuant to 
an August 2002 rating decision, that claim was granted and thus 
substantiated under then-applicable law.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In this regard, the Board 
notes that the August 2001 VCAA notice was properly tailored to 
the application for the original request for an increased rating 
and that letter, therefore, served its purposes in that it 
provided section 5103(a) notice to the appellant; and its 
application is no longer required because the original claim has 
been substantiated.  Thereafter, in his February 2003 notice of 
disagreement, the Veteran requested an earlier effective date for 
the grant of 100 percent for PTSD.  In June 2003, the RO issued a 
statement of the case (SOC) that contained, in pertinent part, 
the then-applicable criteria for establishing an earlier 
effective date.  See 38 U.S.C.A. §§ 5103A, 38 U.S.C.A. § 7105(d) 
(West 2002).  Therefore, the Board finds that with respect to 
this claim, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. § 5104(b) (West 2002) and 38 U.S.C.A. 
§ 7105(d), as well as the regulatory requirements of 38 C.F.R. § 
3.103(b) (2009).  See also Dingess, supra.

In this case, the Veteran's service treatment records and all VA 
medical records identified by him have been obtained and 
associated with the claims file.  Based on a review of the claims 
file, the Board finds that there is no indication in the record 
that any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that 
even though the Board erred by relying on various post- 
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim, and 
the error was harmless).  Additionally, there has been no 
prejudice to the Veteran in the essential fairness of the 
adjudication.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006).  
Based on a review of the claims file, the Board finds that there 
is no indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and not 
part of the claims file.  See Mayfield III.

B.  Law and Analysis

Historically, the Board notes that in March 1998, the RO granted 
service connection for PTSD and assigned a 50 percent evaluation, 
effective from June 30, 1997, the date of receipt of the 
Veteran's claim.  The Veteran did not appeal the decision and did 
not file any additional claims for VA benefits until April 2001.

A formal claim for a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29, and an increased rating for PTSD 
was received on April 12, 2001.  Thereafter, the Veteran was 
scheduled for a VA psychiatric examination, which was conducted 
in August 2001, and the RO obtained all available VA treatment 
records identified by the Veteran, including a disability 
determination and medical records from the Social Security 
Administration (SSA). The VA treatment records showed that the 
Veteran was voluntarily admitted to a Dual Diagnosis unit on 
January 20, 2001 for treatment alcohol dependence and depression.  
After physical detoxification from alcohol, he was transferred to 
the Substance Abuse Residential Treatment Program on January 30, 
2001 and was an inpatient until March 13, 2001.  He was admitted 
to the Stress Disorder Treatment Unit of another VA hospital for 
treatment of PTSD from March 20, to April 24, 2001.

By rating action in December 2001, the RO granted a temporary 
total evaluation based on hospitalization for treatment of PTSD 
from January 20, 2001, to May 1, 2001, under the provisions of 38 
C.F.R. § 4.29, and a 70 percent evaluation from May 1, 2001.  In 
August 2002, the RO assigned a 100 percent schedular evaluation 
for the Veteran's PTSD, based primarily on the clinical findings 
from an August 2001 VA psychiatric examination, effective from 
December 21, 2001, the date of receipt of the Veteran's notice of 
disagreement.  By rating action in March 2003, the RO found that 
there was clear and unmistakable error in the August 2002 rating 
decision, and assigned a 100 percent schedular evaluation for 
PTSD, effective from April 12, 2001, the date of receipt of his 
claim for an increased rating.

The Veteran now seeks an effective date earlier than April 12, 
2001, for the assignment of a 100 percent evaluation of PTSD.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the claim. 38 U.S.C.A. § 
5110(a).

The effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is received 
within one year of such date.  38 U.S.C.A. § 5110(b)(2).

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 1 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a) (2009).

With regard to the terms "application" or "claim", the Board 
notes that once a formal claim for compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, a 
report of examination or hospitalization by VA or the uniformed 
services can be accepted as an informal claim for benefits.  The 
date of outpatient or hospital examination or date of admission 
to a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a disability 
for which service connection has been previously established or 
when a claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or hospital 
examination.  38 C.F.R. § 3.157(b)(1) (2009); see also 38 C.F.R. 
§ 3.155(a) (2009).

Date of receipt means the date on which a claim, information, or 
evidence was received at the Department of Veterans Affairs, 
except as to specific provisions for claims or evidence received 
in the State Department (§ 3.108), or in the SSA §§ 3.153, 
3.201), or Department of Defense as to initial claims filed at or 
prior to separation.  However, the Under Secretary for Benefits 
may establish, by notice published in the Federal Register, 
exceptions to this rule, using factors such as postmark or the 
date the claimant signed the correspondence, when he or she 
determines that a natural or man-made interference with the 
normal channels through which the Veterans Benefits 
Administration ordinarily receives correspondence has resulted in 
one or more Veterans Benefits Administration offices experiencing 
extended delays in receipt of claims, information, or evidence 
from claimants served by the affected office or offices to an 
extent that, if not addressed, would adversely affect such 
claimants through no fault of their own.  38 C.F.R. § 3.1(r).

Pertinent VA legal criteria also provide:

Increases: (1) Except as provided in paragraph (o)(2) 
of this section and § 3.401(b), date of receipt of 
claim or date entitlement arose, whichever is later. A 
retroactive increase or additional benefit will not be 
awarded after basic entitlement has been terminated, 
such as by severance of service connection.

(2) Disability compensation. Earliest date as of which 
it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 
year from such date otherwise, date of receipt of 
claim.

38 C.F.R. § 3.400(o).

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the increase 
in disability occurred prior to the date of receipt of claim, the 
RO may assign the earliest date as of which it is factually 
ascertainable that the increase occurred as long as the claim for 
the increased disability rating was received within one year of 
the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 
(1997); see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In addition, the Court has indicated that it is axiomatic that 
the fact that must be found in order for entitlement to an 
increase in disability compensation to arise is that the service-
connected disability has increased in severity to a degree 
warranting an increase in compensation.  See Hazan v. Gober, 10 
Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2), 
"the only cognizable 'increase' for this purpose is one to the 
next disability level" provided by law for the particular 
disability).  Thus, determining whether an effective date 
assigned for an increased rating is correct or proper under the 
law requires (1) a determination of the date of the receipt of 
the claim for the increased rating as well as (2) a review of all 
the evidence of record to determine when an increase in 
disability was "ascertainable." Hazan, 10 Vet. App. at 521.

Here, the Veteran submitted a formal claim for an increased 
rating and a temporary total evaluation for hospitalization for 
treatment of PTSD under the provisions of 38 C.F.R. § 4.29 on 
April 12, 2001.  The evidence showed that the Veteran reported he 
felt "pretty stable and sober" in early January 2000, and felt 
fine on medication as of December 2000.  He was also admitted to 
a VA substance abuse (Dual Diagnosis) treatment program in 
January 2001.  VA treatment records from March 2001 show the 
Veteran's sensorium was clear, and he was not suicidal or 
homicidal.  His mood was good and he had no psychotic processes.  
His Global Assessment of Functioning (GAF) score was 50.  He was 
subsequently discharged from the PTSD program on April 24, 2001.  
The diagnoses at discharge included PTSD and alcohol dependence, 
and the Global Assessment of Functioning (GAF) score was 29.  The 
clinical findings on a subsequent VA examination in August 2001 
showed that the Veteran's PTSD had significantly worsened, 
particularly since he had stopped drinking in January 2001. The 
examiner commented that the Veteran's prospects for employment 
were poor due to PTSD and physical problems.

As indicated above, the Veteran was assigned a 100 percent 
evaluation under § 4.29 for hospitalization from January 20, 
2001, and a 100 percent schedular evaluation for PTSD from April 
12, 2001, the date of receipt of his claim for increase.  The 
RO's assignment of an effective date for the 100 percent 
evaluation for PTSD of April 12, 2001, the date of receipt his 
formal claim, was consistent with the general provisions of VA 
regulations concerning effective dates for increased rating 
claims discussed above, as there is no indication in the 
Veteran's treatment records that his disability underwent an 
increase in severity beyond the assigned 50 percent disability 
rating prior to January 2001.  Rather, the records demonstrate 
that the Veteran's condition worsened significantly as of his 
hospitalization in January 2001, the effective date of the 
temporary total rating.

However, the Board must also address the question of whether any 
VA treatment records subsequent to the March 1998 rating decision 
that granted service connection for PTSD and assigned a 50 
percent evaluation should be considered an informal claim. 

Section 3.157 provides, in essence, that the date of a VA 
outpatient or hospitalization report will be accepted as the date 
of receipt of an informal claim for an increased rating or when a 
claim specifying the benefit sought is received within one year 
from the date of the report.  38 C.F.R. § 3.157(b)(1).  While 
section 3.157 provides a basis for the establishment of an 
effective date for any subsequent increased award, it does not 
obviate the requirement that it (the medical report) must 
indicate an intent to apply for, in this case, an increased 
rating, or that it includes sufficient competent evidence showing 
an increase or worsening of a service-connected disability such 
that the Veteran was entitled to an increased award.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).

In this regard, the Board has carefully reviewed all medical 
records from 1998 to April 2001, and has been unable to identify 
any correspondence or medical evidence subsequent to the March 
1998 rating decision and prior to April 2001, which could be 
interpreted as an informal claim for an increased rating.  VA 
treatment records from March through September of 1998 show the 
Veteran was seen periodically for his PTSD.  In March 1998, the 
Veteran reported nightmares 2 to 3 times per week, fragmented 
sleep, and depression.  In June 1998, he stated, "I feel pretty 
good" as a result of being awarded a 50 percent disability 
rating for PTSD.  He indicated he was taking a plane trip to 
Disneyland with the kids, but still felt some paranoia and 
nervousness, and had recurring dreams.  In August 1998, there was 
no change in his complaints.  He was awakened from sleep one to 
two times per week and was noted to have zero craving for 
alcohol.  He was attending Alcoholics Anonymous.  In September 
1998, he stated that he still felt tense, rushed, and hyper.  He 
was easily upset, but reported improvement in his sleep as a 
result of medication.  In April 1999, the Veteran's mood was 
noted to be stable but with low energy, motivation, and chronic 
sadness; his medication was adjusted at that time.  In October 
1999, he indicated he felt "pretty stable" and "good" on 
medications.  In January 2000, the Veteran again reported that he 
felt "pretty stable" and reported that he was sober.  He had 
moved north and was happy with his new surroundings.  On mental 
status evaluation he was noted to be stable.  In March 2000, the 
Veteran was noted to be stable and cooperative on mental status 
examination.  In June 2000, the Veteran reported that he felt 
well on medications; the Trazadone was noted to be working well.  
On mental status examination, the Veteran was described as 
stable.  In September 2000, the Veteran was noted to have had 
difficulty in the past few weeks due to family stressors.  He 
took Trazadone for sleep which was generally noted to be helpful.  
The assessment was that the Veteran was stable and his 
medications were renewed for three months.  In December 2000, the 
Veteran again reported that he felt fine on medications; he was 
reported to be stable and cooperative on mental status 
examination.

These findings correspond to the 50 percent rating assigned at 
the time, and do not demonstrate a worsening of his PTSD 
sufficient to establish entitlement to an increased rating.  
These records as summarized above generally indicate that while 
the Veteran continued to experience symptoms associated with his 
service-connected PTSD prior to January 2001 and underwent 
regular treatment and monitoring, his condition was for the most 
part described as stable and that the medications he was taking 
were generally effective.  The Board does not find detailed 
clinical information or findings which demonstrate that there was 
an increase in the Veteran's PTSD.  Thus, the Board does not find 
that the facts demonstrate that prior to January 2001 the 
Veteran's PTSD warranted a 100 percent schedular rating.  
Moreover, there is no indication in the records of any intent on 
the part of the Veteran to apply for an increased rating such 
that an informal claim could be found on this basis.  




ORDER

An effective date earlier than April 12, 2001, for the assignment 
of a 100 percent schedular evaluation for PTSD, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


